Citation Nr: 0420215	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Huntington, 
West Virginia.  The rating decision reflected a denial of the 
veteran's claim to reopen the claim for service connection 
for post-traumatic stress disorder (PTSD).  The Board 
previously reviewed the matter in November 2001, at which 
time, the Board reopened the claim for service connection for 
PTSD based on new and material evidence and found that 
additional development was appropriate.  Consequently, the 
Board remanded the matter.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Review of the file indicates that not all directives on 
remand were executed.  In the November 2001 remand, the Board 
instructed the RO to obtain the veteran's records of 
inpatient treatment at the Gorgas Army Hospital in Panama for 
treatment of psychiatric symptoms in the fall of 1990.  
Review of the record indicates the RO requested the records 
in April 2002 directly from Gorgas Army Hospital in Panama.  
A response was received in May, which indicated the APO/RPO 
was closed.  The Board is unable to locate any further 
attempts to locate the records.  Whenever VA attempts to 
obtain records from a Federal department or agency under 38 
U.S.C.A. § 5103A(b) or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)) (essentially overruled the well-grounded-claim 
requirement as a pre-requisite to the duty to assist [Morton 
v. West, 12 Vet. App. 477, 485 (1999)] and enacted 
substantial additions and revisions to the law governing VA's 
duty to assist claimants in the development of their claims.)  
There is no indication from the one request and one response 
that the identified records do not exist or that further 
attempts to locate them would be futile.  Consequently, 
remand is necessary to ensure compliance with the November 
2001 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board also notes that a private medical report from June 
1992 that refers to a hospitalization in 1988 for psychiatric 
treatment at Gorgas Army Hospital, which should also be 
associated with the claims file.

Review of the veteran's statements received in August 2001 
and November 2001 reveal her attempts to identify by name and 
unit other persons involved in events she describes as 
stressors.  The RO subsequently sent an additional request to 
the U.S. Armed Services Center for Research for Unit Records 
(USASCRUR) in September 2002, which did not include any 
information the veteran provided regarding other persons 
involved in her stressors.  When USASCRUR responded to the 
new request in April 2003, it indicated that more details 
were needed to verify events, including the names and units 
of other persons involved.  If, after making reasonable 
efforts to obtain relevant records, VA is unable to obtain 
the relevant records sought, VA shall notify the claimant 
that it is unable to obtain records, and such notification 
shall accomplish the following:  (1) identify the records VA 
is unable to obtain; (2) briefly explain the efforts that VA 
made to obtain those records; and (3) describe any further 
action to be taken by VA with respect to the claim (38 
U.S.C.A. § 5103A(b)(2)).  In this matter, the veteran was 
simply sent a Supplemental Statement of the Case, which 
informed her that the April 2003 request yielded a negative 
response due to lack of information.  Consequently, the 
veteran has not yet received notification that complies with 
the VCAA regarding failed attempts to confirm stressors with 
USASCRUR.   

To ensure full compliance with due process requirements and 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
and request she identify all pertinent 
inpatient treatment at Gorgas Army 
Hospital, specifying dates within a 90-
day window or less.

2.  The RO should then request from the 
National Personnel Records Center, St. 
Louis, Missouri, the narrative summaries 
from the veteran's hospitalizations for 
psychiatric treatment in 1988 and 
psychiatric treatment with a previously 
estimated date between fall 1990 and May 
1991.

3.  The RO should furnish the appellant 
a notification letter consistent with 
the requirements of 38 U.S.C.A. 
§ 5103A(b)(2).  The RO should enclose 
with the notification letter, a copy of 
the April 2003 response letter from 
USASCRUR.

4.  Thereafter, the RO should request 
from the veteran a comprehensive 
statement to supplement and summarize 
the descriptions of stressors found in 
her statements dated August 13, 2001 and 
April 9, 2002.  Copies of these 
documents should accompany the request.   
The veteran should be asked to provide 
to the best of her ability any specific 
details to each of the claimed stressful 
events noted in these documents, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
first and last names, ranks, units of 
assignment or any other identifying 
detail.  

5.  If the veteran has provided any 
additional information as to alleged 
traumatic events during her service in 
Panama, or adds other alleged events 
described in sufficient detail to permit 
meaningful research to be performed, 
e.g., dates within a one to two-month 
window, the RO should make an effort to 
confirm any of the stressors supplied by 
the veteran through all appropriate 
channels, such as USASCRUR, 7798 Cissna 
Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  To summarize USASCRUR should 
only be contacted as to alleged events if 
the veteran has provided additional 
adequate information by which a 
meaningful effort to confirm any of the 
alleged stressors may be confirmed.

 6.  The RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought remains denied, a supplemental 
statement of the case should be issued, 
with opportunity to respond.  The case 
should then be returned to the Board, 
along with all evidence obtained 
pursuant to this remand.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




